DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 1 recites the limitation, “most distant viz a viz each other.”  It appears that this should recite, “vis-à-vis” however for readability, the above limitation should be corrected to recite, “their edges most distant to each other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “two adjacent areas are both located within the outer edges of the tag.”  This limitation is unclear as to what it means to be “within the outer edges of the tag.”  That is, the claim is unclear as to whether “within the outer edges” means at the outer edges or interior to the edges of the tag.  Correction is required.
Claim 2 recites the limitation, “the adjacent areas.”  This limitation lacks proper antecedent basis, as it is unclear if it is intended to refer to “each of the at least two adjacent areas” or only some of the at least two adjacent areas.
Claims 3 and 4 recite the limitation, “the areas.”  This limitation is unclear as to whether it is referring to each of the at least two adjacent areas or only some of the at least two adjacent areas.  The limitation thus lacks proper antecedent basis.
Claim 7 recites the limitation, “a resilient coating” and “a resilience providing coating.”  This it is not clear as to a difference between a resilient coating versus a resilience providing coating.
Claim 9 recites the limitation, “wherein plastic comprises.” As claim 9 depends from claim 8, this limitation is unclear as to what “plastic” is intended to refer to.  That is, it is unclear as to whether “plastic” is referring to “a plastic coating,” “a plastic layer” or the plastic from the limitation, “the tag is made of plastic.”
Claim 10 recites the limitation, “a crease line running over the tag aligning the cut.”  The term “aligning” appears to make the limitation mean that the crease line results in the tag aligning the cut between the two adjacent areas.  It is not clear as to how a crease line can cause alignment of the cut between the two adjacent areas, thus making the claim language unclear. 
Claim 10 also recites, “the two adjacent areas.”  This limitation lacks proper antecedent basis, as claim 1 recites “at least two adjacent areas.” 
Claim 14 recites the limitation, “the handle of a container,” on line 2 and “the handle” on line 5.  These limitations lack proper antecedent basis.   
Claim 14 recites the limitation, “the areas.”  This limitation is unclear as to whether it is referring to each of the at least two adjacent areas as recited in claim 1 or only some of the at least two adjacent areas.  The limitation thus lacks proper antecedent basis.
Claim 15 recites, “the string” on line 1, which lacks proper antecedent basis.
Claim 15 also recites, “as measured between tag and bag.”  However, the claimed method is to attaching a tag but does not recite any presence of a bag.  Thus, the claim is not clear as to what “bag” refers to. 
Claims 5, 11, 12, 13 are rejected based on its dependence to a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (US 3899599 - cited on IDS).
Regarding claim 1, Rambold ‘599 discloses a tag (‘599: Figure 1-6, item 484, 584) capable of securing a string of a tea bag to a handle of a teapot, the tag being flexible and resilient and comprising at least two adjacent areas (‘599: see sections opposite longitudinal slit 482, 568) separated by a cut (‘599: item 482, 568) that are partially separable from the tag (‘599: see figure 3,6), and wherein the two adjacent areas are both located within the outer edges of the tag.  Regarding the tag being flexible and resilient, Rambold ‘599 discloses that the strips can be made from paper lined with a synthetic plastic film (column 3, lines 62-65).  Rambold’599’s also discloses that the tag can be slipped over the spout of a tea pot and the figures simply show bending of the two adjacent areas, thus suggesting to one having ordinary skill in the art that the tag would have been flexible as well as resilient to some degree.  
Regarding claim 5, Rambold’599 teaches a rectangular tag.
Regarding claim 6, while Rambold’599 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific dimensions of the tag as where the only difference between the prior art and the claims was a recitation of relative dimensions and where the devices are not seen to perform differently.
Regarding claims 7 and 8, Rambold’599 teaches that the tag can be a plastic lined paper or any type of a water repellent material and can be a paper layer having both sides lined with a synthetic plastic film (see column 3, lines 62-68).  This is therefore seen to teach that the tag is made of a resilient material, as recited in claim 7 and comprises a plastic coating, a cardboard layer (i.e. paper layer) and another plastic coating on the other side, thus reading on claim 8.

Claims 2-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (US 3899599) in view of Rambold (AT248957 - cited on IDS).  The IDS provided machine translation for AT248957 has been relied on.
Regarding claim 2, Rambold‘599 teaches the adjacent areas are rectangular (see figure 1 and 4) and are connected to the tag via edges that are distant to each other.   
It would appear that the edges opposite the longest cut line 568 would have been “most distant viz a viz each other.”  
If it could have been construed that the claim differed from Rambold’599 in this regard, then it is noted that, Rambold‘957 teaches two adjacent rectangular areas separated by a cut, where the rectangular areas are connected to the tag via their most distant edges to each other (see figure 5, item 21; figure 8, item 35).  Rambold’957’s tag performs a similar function as Rambold’599’s tag.  Therefore, to modify Rambold’599 and to change the orientation of the securing flaps, in view of Rambold’957’s teachings would have been obvious to one having ordinary skill in the art as a matter of 
Regarding claim 3, Rambold’599 teaches the adjacent areas defined by longitudinal slits in one dimension of the tag and one cutting line that connects the two slits (482, 568).  
It could be construed that the claims differ from Rambold’599 in specifically reciting that the slits are longitudinal slits running in the longest dimension of the tag.  However, Rambold’957 has been relied on as already discussed above with respect to claim 2 to teach a similar set of adjacent flaps, but which are oriented such that they run the longitudinal length of the tag.  This would have resulted in Rambold’599 having two longitudinal slits running in the longest dimension of the tag, with the cutting line connecting the two longitudinal slits.
Therefore, to modify Rambold’599 and to change the orientation of the securing flaps, in view of Rambold’957’s teachings would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on similar expedients recognized to be used for performing the same function of securing a tag to an appendage of a container.
Regarding claim 4, Rambold’599 teaches an “H shaped” cut.  It is noted that Rambold’957 further teaches that there need not be a longitudinally extending slit between the two adjacent areas but that the openings can be formed such that they touch one another instead of being connected by a longitudinal slot (see page 3 of the translation provided on the IDS, first paragraph - “connected to one another by a 
Regarding claims 11-12, the claim differs from Rambold’599 in specifically reciting that the tag is connected to a string and that the string is connected to a teabag, respectively.
It is noted however, that Rambold’957 teaches that it has been conventional in the art to provide a similar type of tag, which is also connected to a string, and where said string has been connected to a tea bag (see figure 1c, item 11 and page 4 of the translation, 3rd to last paragraph).  Rambold’957 teaches the use of a string, or alternatively affixing the tag directly to the tea bag.  To thus modify Rambold’599 and to attach a string to the tag and the string to a teabag would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized to be used for securing a tag to a tea bag. It would further have been obvious to one having ordinary skill in the art that the use of a string can be advantageous for being able to use the tea bag with deeper containers, while still being able to secure the tag to an appendage of the deeper container.

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 5 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Kuo (US 20080063754) and Axe (US 20130330027).
Regarding claim 6, while Rambold’599 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific 
In any case, it is further noted that Kuo teaches tea bags (see at least, paragraph 19) that can have a width of 1.6-2.2cm or 2.5cm (see paragraph 19, 20).  While not specific as to a length of the tea bag, Axe teaches lengths of tea bags such as 44mm or 48mm (i.e 4.4-4.8cm)(see paragraph 56).  As Rambold’599 teaches a handle that can cover the face of the tea bag, and as the art teaches tea bags with dimension such as 2.5cm wide and 4.4cm long, one having ordinary skill in the art would have been routinely motivated to modify the size of Rambold’599’s handle based on the size of the tea bag. 

Claims 7-8 are rejected under 35 U.S.C. 103a as being unpatentable over Rambold (US 3899599) and in further view of Ben-Arie (US 20150336737 cited on IDS) and Walker (US 4880110).
Further regarding claims 7 and 8 and the materials of the tag, Ben-Arie and Walker have been relied on as discussed below to further evidence the use of resilient materials for a similar function as Rambold’599’s tag.  
Regarding claim 7, it is noted that Ben-Arie teaches tags for tea bags that can be made from resilient materials such as plastic (see paragraph 24).  Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45). 
Regarding claim 8, Ben-Arie and Walker have been relied on as discussed above with respect to claim 7, to teach tags that can be made from plastic and also resilient.  Ben-Arie also teaches cardboard paper has been conventionally used for tags (see paragraph 10).  As such, Rambold’599’s paper can also be construed to suggest the use of cardboard lined on each side with plastic.  
To thus modify Rambold’599 if necessary and use other conventional materials such as plastic, which are known flexible and resilient materials used for tags would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite durability and resiliency to the tag so as to be more securely connected to the container.

Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 8 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Balderree (US 2981990).
Regarding claim 9, the combination applied to claim 8 already teaches resilient plastic materials for a tag.  
Claim 9 differs in specifically reciting that the plastic comprises one or more of polyethylene, polypropylene polylactic acid.
However, Balderre teaches resilient tags, which are flexible and resilient and made of materials such as polyethylene (see column 3, lines 47-57).  As Rambold’599 teaches a resilient plastic coated tag and as the combination applied to claim 8 further teach resilient plastic tags for tea bags, to modify the combination and to use another conventional plastic material that has been known in the art to be resilient would have 

Claim 10 is rejected under 35 U.S.C. 103a as being unpatentable over Rambold (US 3899599) in view of Rambold (AT248957) and Koppe (US 4694542).
Claim 10 differs from Rambold’599 in specifically reciting “wherein the tag comprises a crease line running over the tag aligning the cut between the two adjacent areas.”
It is noted however, that Rambold’599 also teaches that the tag can comprise fold lines to facilitate  Also, Rambold’957 teaches a crease line (see figure 5, item 8’) that would be aligned with the cut between the two adjacent areas, for the purpose of facilitating folding to open the adjacent areas.  Koppe further evidences that it has been advantageous to provide a fold line to facilitate folding, which can be useful so as to more easily have the tag engage the element it was desired to be attached to (see Figures 12A-C and column 5, line 64 to column 6, line 15).  
To thus modify Rambold’599, and to provide a fold line as taught by Rambold’957 would have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily provide the openings in the adjacent areas so as to secure the tag onto a part of the container.

Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 11 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Stillman (US 20020012689).
Regarding claim 13, while the Rambold’599/’957 combination is not specific as to the particular length of the string, it is noted that as the combination already teaches the use of the tag for being secured to a container, to modify the combination to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have been obvious to one having ordinary skill in the art to provide a longer string so that the tea bag can be used with deeper or wider containers while still allowing the tag to be securable to the container.  In any case, Stillman further teaches an infusion packet (see Figure 1A, item 14, paragraph 534) which can have a string connected to a tag (see figure 1A) and where the string can have a length of 45 cm, for instance (see paragraph 670) for the purpose of being able to be used with a deeper container.  Therefore, it would have been obvious to one having ordinary skill in the art to provide a longer string so that the tea bag can be used with deeper or wider containers while still allowing the tag to be securable to the container.    

Claim 14 is rejected under 35 U.S.C. 103a as being unpatentable over Rambold (US 3899599) in view of Rambold (AT248957), Koppe (US 4694542) and Weis (US 2845673).
Regarding claim 14, Rambold’599 has been relied on as already discussed above with respect to claim 1.  Regarding claim 14, Rambold’599 teaches separating the areas of the tag and attaching to a spout of a container (see figure 3 and 6), where such a spout can also be construed as a handle of a container. 
If it could have been construed that Rambold’599 did not teach attachment of the tag to a handle, then it is noted that Rambold’957 teaches that it has been conventional in the art to similarly use a container handle in a similar manner as Rambold’599 teaches using a container spout (‘957 figure 3a, 4a).  To thus modify Rambold’599 and to attach the tag to a handle would also have been obvious to one having ordinary skill in the art, based on the particular conventional location at which the tag was desired to be secured.  
Regarding the step of pinching the tag between fingers to allow the areas to separate from the tag and then positioning the separated areas over the handle and then releasing the pinch of the figures to allow the tag to release toward its original configuration, the claim differs from Rambold’599 in this regard.
However, it is noted that Rambold’957 teaches a fold line that allows for ends of a tag to be moved toward each other such that the adjacent areas can separate from each other and secure the tag to a handle and then return to their original configuration (see figure 3a, 3b).  It is further noted that Koppe further evidences that it has been advantageous to provide a fold line to facilitate folding, which can be useful so as to more easily squeeze the tag so that there is an opening that allows the tag engage the element it was desired to be attached to (see Figures 12A-C and column 5, line 64 to column 6, line 15).  Koppe teaches release of the squeezing to return the tag to its original state and thus clasping an item (see column 6, lines 8-10).  Weis further teaches that it has been notoriously conventional to squeeze ends of a resilient clasp having adjacent rectangular areas separated by a cut and defined by an “H-shaped cut” (see figure 2, item 18, 17) where the clasp is to be squeezed (see figure 6, item 12) for 

Claim 15 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 14 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Stillman (US 20020012689).
Regarding claim 15, while the Rambold’599/’957 combination is not specific as to the particular length of the string, it is noted that as the combination already teaches the use of the tag for being secured to a container, to modify the combination to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have been obvious to one having ordinary skill in the art to provide a longer string so that the tea bag can be used with deeper or wider containers while still allowing the tag to be securable to the container.  In any case, Stillman further teaches an infusion packet (see Figure 1A, item 14, paragraph 534) which can have a string connected to a tag (see figure 1A) and where the string can have a length of 45 cm, for instance (see paragraph 670) for the purpose of being able to be used with a deeper container.  Therefore, it would have been obvious to one having ordinary skill in the art .    

Claims 1-2, 5, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (AT248957 - cited on IDS).  The IDS provided machine translation for AT248957 has been relied on.
Regarding claim 1, Rambold ‘957 discloses a tag (‘957: figure 1c, item 3; figure 8a, item 3e) capable of securing a string of a tea bag to a handle of a teapot, the tag being flexible and resilient and comprising at least two adjacent areas (‘957: figure 8a, item 35 ) separated by a cut (‘957: item 22, 25, 36) that are partially separable from the tag (‘957: see figure 3a, 4b), and wherein the two adjacent areas are both located within the outer edges of the tag.  Regarding the tag being flexible and resilient, Rambold ‘957 teaches that the material for the tag can be stiff but foldable (see page 3 of the translation, 2nd full paragraph) and therefore suggests to one having ordinary skill in the art, that there is some degree of resiliency in the tag.  That is, the bendable materials as taught and shown by Rambold’957 can be construed as having some degree of resilience.  As shown in figure 3b, Rambold’957 further teaches portions (15) that flex back to their original position thus further suggesting some degree of resiliency. 
Regarding claim 2, Rambold ‘957 teaches the adjacent areas are rectangular and are connected to the tag via edges that are most distant to each other (see figure 1c, item 14; figure 8a, item 35).  
Regarding claim 5, Rambold’957 teaches a rectangular tag (see figure 1c).
Regarding claim 7, Rambold ‘957 teaches that the material of the tag can be stiff but foldable (‘957 page 3, 2nd paragraph of the translation).  Parchment paper is seen to have some degree of resilience, thus suggesting resilient material.
Regarding claim 11 and 12, Rambold’957 teaches the tag connected to a string, and where said string has been connected to a tea bag (see figure 1c, item 11 and page 4 of the translation, 3rd to last paragraph).  


Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (AT248957) in view of Rambold (US 3899599).
Regarding claim 3, Rambold’957 teaches that there need not be a longitudinally extending slit between the two adjacent areas but that the openings can be formed such that they touch one another instead of being connected by a longitudinal slot (see page 3 of the translation provided on the IDS, first paragraph - “connected to one another by a longitudinal slot or they can also touch one another”; figure 5). Rambold’957 is seen to suggest such adjacent rectangular areas connected by a slit (see figure 8).
Claim 3 differs in specifically reciting two longitudinal slits and one cutting line that connects the two longitudinal slits.  
Nonetheless, Rambold’599 further teaches what Rambold’957 suggests.  Specifically in figure 1 and 4, Rambold’599 teaches slits that define the adjacent areas and one cutting line connecting the two longitudinal slits.  As discussed above, Rambold’957 suggests that the two adjacent areas need not have a slit and can be touching one another.  To thus modify Rambold’957 and use a cut line configuration as 
Regarding claim 4, in view of the discussion above with respect to claim 3, Rambold’599 and Rambold’957 are seen to teach an H-shaped cut.  
Regarding claim 10, Rambold’957 teaches a crease line (see figure 5, item 8’) that would be aligned with the cut between the two adjacent areas, for the purpose of facilitating folding to open the adjacent areas.  

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 5 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Kuo (US 20080063754) and Axe (US 20130330027).
Regarding claim 6, while Rambold’957 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific dimensions of the tag as where the only difference between the prior art and the claims was a recitation of relative dimensions and where the devices are not seen to perform differently.
In any case, it is further noted that Kuo teaches tea bags (see at least, paragraph 19) that can have a width of 1.6-2.2cm or 2.5cm (see paragraph 19, 20).  While not specific as to a length of the tea bag, Axe teaches lengths of tea bags such as 44mm or 48mm (i.e 4.4-4.8cm)(see paragraph 56).  As Rambold’957 teaches a tag that can span the length of the tea bag, and as the art teaches tea bags with dimensions such as 

Claims 7-8 are rejected under 35 U.S.C. 103a as being unpatentable over Rambold (AT248957) and in further view of Ben-Arie (US 20150336737 cited on IDS) and Walker (US 4880110).
Further regarding claims 7 and 8 and the materials of the tag, Ben-Arie and Walker have been relied on as discussed below to further evidence the use of resilient materials for a similar function as Rambold’957’s tag.  
Regarding claim 7, it is noted that Ben-Arie teaches tags for tea bags that can be made from resilient materials such as plastic (see paragraph 24).  Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45). 
Regarding claim 8, Ben-Arie and Walker have been relied on as discussed above with respect to claim 7, to teach tags that can be made from plastic and also resilient.  Ben-Arie also teaches cardboard paper has been conventionally used for tags (see paragraph 10).  
To thus modify Rambold’957 and use other conventional materials such as plastic, which are known flexible and resilient materials used for tags would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite durability and resiliency to the tag.

Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 8 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Balderree (US 2981990).
Regarding claim 9, the combination applied to claim 8 already teaches resilient plastic materials for a tag.  
Claim 9 differs in specifically reciting that the plastic comprises one or more of polyethylene, polypropylene polylactic acid.
However, Balderre teaches resilient tags, which are flexible and resilient and made of materials such as polyethylene (see column 3, lines 47-57).  As the combination already suggests teaches a resilient plastic tag, to modify the combination and to use another conventional plastic material that has been known in the art to be resilient would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.

Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over the Rambold (AT248957) and in further view of Stillman (US 20020012689).
Regarding claim 13, while Rambold’957 is not specific as to the particular length of the string, it is noted that as Rambold’957 already teaches the use of the tag for being secured to a container.  Therefore, to modify Rambold’957 to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have been obvious to one having ordinary skill in the art to provide a longer string 

Claim 14 is rejected under 35 U.S.C. 103a as being unpatentable over Rambold (AT248957) in view of Koppe (US 4694542) and Weis (US 2845673).
Regarding claim 14, Rambold’957 has been relied on as already discussed above with respect to claim 1.  Regarding claim 14, Rambold’957 teaches separating the areas of the tag and attaching to a handle of a container (see figure 3a, 3b). 
Regarding the step of pinching the tag between fingers to allow the areas to separate from the tag and then positioning the separated areas over the handle and then releasing the pinch of the figures to allow the tag to release toward its original configuration, the claim differs from Rambold’957 in this regard.
However, it is noted that Rambold’957 teaches a fold line that allows for ends of a tag to be moved toward each other such that the adjacent areas can separate from each other and secure the tag to a handle and then return to their original configuration (see figure 3a, 3b).  It is further noted that Koppe further evidences that it has been advantageous to provide a fold line to facilitate folding, which can be useful so as to 
As Rambold’957 already teaches a flexible and resilient tag, to thus modify Rambold’957 so as to squeeze the tag so as to open the adjacent areas and then position the tag onto a handle, and subsequently release squeezing so that the tag is secured to the handle, would have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily open Rambold’957’s adjacent areas such that the tag can be more easily placed onto a handle.    

Claim 15 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 14 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Stillman (US 20020012689).
Regarding claim 15, while the combination is not specific as to the particular length of the string, it is noted that as the combination already teaches the use of the tag for being secured to a container, to modify the combination to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have .    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 4357740) discloses squeezing opposing ends of a clasp to open the clasp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VIREN A THAKUR/Primary Examiner, Art Unit 1792